184 F.2d 469
87 U.S.App.D.C. 418
William H. CROFOOT, Appellant,v.UNITED STATES of America, Appellee.
No. 10237.
United States Court of Appeals District of Columbia Circuit.
Argued June 19, 1950.Decided Sept. 25, 1950.

John P. Burke, Washington, D.C.  (appointed by this Court) for appellant.
Joseph F. Goetten, Assistant United States Attorney, with whom George Morris Fay, United States Attorney, William McKinley and Joseph M. Howard, Assistant United States Attorneys, were on the brief, for appellee.  L. Clark Ewing, Assistant United States Attorney, also entered an appearance for appellee.
Before CLARK, PROCTOR and BAZELON, Circuit Judges.
PER CURIAM.


1
We find no error in the proceedings below.  The judgment is accordingly affirmed.